Detailed Action
This is a non-final Office action in response to communications received on 8/29/2019.  Claims 3-10 were amended and claims 11-13 were added via preliminary amendment filed on 8/29/2019. Claims 1-13 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 8/29/2019 are acknowledged.

	Preliminary Amendment
The preliminary amendment filed on 8/29/2019 is acknowledged.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Regarding claims 1-13, the claims recite, in various instances, limitations with optional plurality, such as “a block(s)”, “a contract(s)”, “a consensus(es)”, etc. However, for clarity, Examiner recommends amending the claims to utilize language such as “one or more blocks”, “one or more contracts”, “one or more consensuses”, and the like.
Regarding claims 6-8 and 10-12, the claims recite steps of a method which are numbered, such as “(1) receiving a block(s) including a transaction(s) ” and ”(2) verifying that the transaction(s) included in the block(s) is valid”, and later refers to an The blockchain management method according to claim 6; wherein the (3) includes:”. For clarity, examiner recommends removing the numbering of the steps of the independent claims and explicitly stating the limitations referred to in the dependent claims. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “a block reception part” in claim 1.
“a transaction verification part” in claim 1.
“a consensus building part” in claim 1.
“a ledger storage part” in claim 1.
“a guarantor information storage section” in claim 1.
“a contract signature verification section” in claim 1.
“a contract execution result verification section” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



“a block reception part” (Fig. 1, element 110)
“a transaction verification part” (Fig. 1, element 120)
“a consensus building part” (Fig. 1, element 130)
“a ledger storage part” (Fig. 1, element 140)
“a guarantor information storage section” (Fig. 1, element 122)
“a contract signature verification section” (Fig. 1, element 121)
“a contract execution result verification section” (Fig. 1, element 123)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US 2015/0356555 A1), further in view of Gorman (US 10361869 B2), further in view of Gray (US 2017/0353309 A1).
 Regarding claim 1, Pennanen teaches the limitations of claim 1 substantially as follows:
A blockchain management apparatus, comprising: 
a block reception part that receives a block(s) including a transaction(s) (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. block(s) including a transaction(s)))
a transaction verification part that verifies that the transaction(s) included in the block(s) is valid; (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. verifies that the transaction(s) included in the block(s) is valid))
a consensus building part that builds a consensus(es) about writing of the block(s) with a different blockchain management apparatus(es) when the transaction verification part has verified that the transaction(s) included in the block(s) is valid; and (Pennanen; Paras. [0006]-[0007], [0012] & [0063]: Achieving verification via consensus (i.e. builds a consensus) for validating received transactions and blocks with peer nodes (i.e. writing of the block(s) with a different blockchain management apparatus(es) when the transaction verification part has verified that the transaction(s) included in the block(s) is valid))
a ledger storage part that stores the block(s) about which the consensus(es) has been built; (Pennanen; Para. [0012]: A block chain (i.e. ledger storage part) to which validated blocks and transactions are added which are validated by consensus (i.e. stores the block(s) about which consensus(es) has been built))
Pennanen does not teach the limitations of claim 1 as follows:
transaction(s) including at least one of a contract(s), input to a contract(s), and an execution result(s) of a contract(s); 
wherein the transaction verification part includes: a guarantor information storage section that stores a public key(s) of a guarantor(s) who assures security of a contract(s); 
a contract signature verification section that verifies, when the transaction(s) includes a contract(s), a signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in the guarantor information storage section; and 
a contract execution result verification section that verifies that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  
However, in the same field of endeavor, Gorman discloses the limitations of claim 1 as follows:
transaction(s) including at least one of a contract(s), input to a contract(s), and an execution result(s) of a contract(s); (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. including at least one of a contract(s)))
wherein the transaction verification part includes: a guarantor information storage section that stores a public key(s) of a guarantor(s) who assures security of a contract(s); (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event using a public key of the publisher stored in a certificate (i.e. guarantor information storage section) which validates the signature of the published event which may trigger a smart contract (i.e. assures security of a contract(s)))
a contract signature verification section that verifies, when the transaction(s) includes a contract(s), a signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in the guarantor information storage section; and (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event which may trigger a smart contract (i.e. verifies, when the transaction(s) includes a contract(s)) using a public key of the publisher stored in a certificate which validates the signature of the published event (i.e. signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in the guarantor information storage section))
Gorman is combinable with Pennanen because both are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen to incorporate the signature verified transactions and smart contracts as in Gorman in order to improve the security of the system by providing a means by which transactions on the blockchain may be verified via signatures.
Pennanen and Gorman do not teach the limitations of claim 1 as follows:
a contract execution result verification section that verifies that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  
However, in the same field of endeavor, Gray discloses the limitations of claim 1 as follows:
a contract execution result verification section that verifies that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  (Gray; Paras. [0059]: The cryptodelegate includes instructions that receive from code of the contract executing on a virtual machine (i.e. transaction(s) includes an execution result(s) of a contract(s)) an identity of a cryptlet and a requested behavior to be performed by the cryptlet, provide to the cryptlet container service the identity and the requested behavior, receive from the cryptlet container service a response generated by the cryptlet performing the requested behavior, and send to the code of the contract the response, this response is used to verify the response by the cryptodelegate (i.e. transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s)))
Gray is combinable with both Pennanen and Gorman because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the verified response based on the execution of a smart contract as in Gray in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 2, Pennanen, Gorman and Gray teach the limitations of claim 1.

The blockchain management apparatus according to claim 1; 
wherein the consensus building part compares a hash value(s) calculated from the received block(s)7Docket No. J-1 9-01 81 in accordance with a predetermined rule with a target value(s) given to a system or calculated from a plurality of blocks stored in the ledger storage part and determines that, when a result(s) of the comparison satisfies a predetermined condition, a consensus(es) has been built with a different blockchain management apparatus(es).  (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain (i.e. hash value calculated from the received block(s) in accordance with a predetermined rule with a target value(s) calculated from a plurality of blocks stored in the ledger storage part) a hash of the block itself and a nonce in order to be added by consensus verification of connected peers (i.e. consensus has been built with a different blockchain management apparatus))

Regarding claim 3, Pennanen, Gorman and Gray teach the limitations of claim 1.
Pennanen, Gorman and Gray teach the limitations of claim 3 as follows:
The blockchain management apparatus according to claim 1; wherein the contract execution result verification section acquires, by using an identifier(s) of the contract(s) or an identifier(s) of the input of the contract(s) described in the transaction(s), the contract(s) and the input of the contract(s) corresponding to the execution result(s) of the contract(s) from the received block(s) or the ledger storage part and executes the contract(s) by using the corresponding contract(s) and the corresponding input of the contract(s).  (Gray; Paras. [0022] & [0059]: Using an identifier of a callback function of the smart contract (i.e. identifier(s) of the contract(s)) in a request for an event by a cryptlet to a cryptodelegate which executes a smart contract (i.e. the contact(s) and the input of the contract(s)) which was previously executed (i.e. execution result(s) of the contract(s) from the received block(s)) and executes the smart contract based on the new event (i.e. executes the contract(s) by using the corresponding contract(s) and the corresponding input of the contract(s)))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 4, Pennanen, Gorman and Gray teach the limitations of claim 1.
Pennanen, Gorman and Gray teach the limitations of claim 4 as follows:
The blockchain management apparatus according to claim 1, further comprising: a transaction reception part that receives a transaction(s); and a block generation part that generates a block(s) by grouping a hash value(s) calculated from a last block(s) stored in the ledger storage part and the transaction(s) received by the transaction reception part.  (Pennanen; Paras. [0012] & [0022]: Transactions and blocks to be added (i.e. receives a transaction(s)) must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. grouping a hash value(s) calculated from a last block(s) stored in the ledger storage part and the transactions(s)) in order to be added by consensus verification of connected peers)

Regarding claim 5, Pennanen, Gorman and Gray teach the limitations of claim 4.
Pennanen, Gorman and Gray teach the limitations of claim 5 as follows:
The blockchain management apparatus according to claim 4; wherein the block generation part generates a block(s) in such a manner that a predetermined condition is satisfied when a hash value(s) calculated from a block(s) in accordance with a predetermined rule is compared with a target value(s) given to a system or calculated from a plurality of blocks stored in the ledger storage part.  (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. predetermined condition is satisfied when a hash value(s) calculated from a block(s) in accordance with a predetermined rule is compared with a target value(s) calculated from a plurality of blocks stored in the ledger storage) in order to be added by consensus verification of connected peers)

Regarding claim 6, Pennanen teaches the limitations of claim 6 substantially as follows:
A blockchain management method, comprising: 
(1) receiving a block(s) including a transaction(s) (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. block(s) including a transaction(s)))
(2) verifying that the transaction(s) included in the block(s) is valid; (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. verifies that the transaction(s) included in the block(s) is valid))
(3) building a consensus(es) about writing of the block(s) with a different blockchain management apparatus(es) when the transaction(s) included in the block(s) has been verified as being valid; and (Pennanen; Paras. [0006]-[0007], [0012] & [0063]: Achieving verification via consensus (i.e. builds a consensus) for validating received transactions and blocks with peer nodes (i.e. writing of the block(s) with a different blockchain management apparatus(es) when the transaction verification part has verified that the transaction(s) included in the block(s) is valid))
(4) storing the block(s) about which the consensus(es) has been built in a ledger storage part; (Pennanen; Para. [0012]: A block chain (i.e. ledger storage part) to which validated blocks and transactions are added which are validated by consensus (i.e. stores the block(s) about which consensus(es) has been built))
Pennanen does not teach the limitations of claim 6 as follows:
transaction(s) including at least one of a contract(s), input to a contract(s), and an execution result(s) of a contract(s); 
wherein the (2) includes: (5) verifying, when the transaction(s) includes a contract(s), a signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in a guarantor information storage section that stores a public key(s) of a guarantor(s) who assures security of a contract(s); and 
(6) verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  
However, in the same field of endeavor, Gorman discloses the limitations of claim 6 as follows:
transaction(s) including at least one of a contract(s), input to a contract(s), and an execution result(s) of a contract(s); (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. including at least one of a contract(s)))
wherein the (2) includes: (5) verifying, when the transaction(s) includes a contract(s), a signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in a guarantor information storage section that stores a public key(s) of a guarantor(s) who assures security of a contract(s); and (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event which may trigger a smart contract (i.e. verifies, when the transaction(s) includes a contract(s)) using a public key of the publisher stored in a certificate which validates the signature of the published event (i.e. signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in the guarantor information storage section))

Pennanen and Gorman do not teach the limitations of claim 6 as follows:
(6) verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  
However, in the same field of endeavor, Gray discloses the limitations of claim 6 as follows:
(6) verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  (Gray; Paras. [0059]: The cryptodelegate includes instructions that receive from code of the contract executing on a virtual machine (i.e. transaction(s) includes an execution result(s) of a contract(s)) an identity of a cryptlet and a requested behavior to be performed by the cryptlet, provide to the cryptlet container service the identity and the requested behavior, receive from the cryptlet container service a response generated by the cryptlet performing the requested behavior, and send to the code of the contract the response, this response is used to verify the response by the cryptodelegate (i.e. transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s)))
Gray is combinable with both Pennanen and Gorman because all are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen and Gorman to incorporate the verified response based on the execution of a smart contract as in Gray in order to improve the security of the system by providing a means by which correct execution of a smart contract may be verified.

Regarding claim 7, Pennanen, Gorman and Gray teach the limitations of claim 6.
Pennanen, Gorman and Gray teach the limitations of claim 7 as follows:
The blockchain management method according to claim 6; wherein the (3) includes: 
comparing a hash value(s) calculated from the received block(s) in accordance with a predetermined rule with a target value(s) given to a system or calculated from a plurality of blocks stored in the ledger storage part and,determining that a consensus(es) has been built with a different blockchain management apparatus(es) when a result(s) of the comparison satisfies a predetermined condition.  (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain (i.e. hash value calculated from the received block(s) in accordance with a predetermined rule with a target value(s) calculated from a plurality of blocks stored in the ledger storage part) a hash of the block itself and a nonce in order to be added by consensus verification of connected peers (i.e. consensus has been built with a different blockchain management apparatus))

Regarding claim 8, Pennanen, Gorman and Gray teach the limitations of claim 6.
Pennanen, Gorman and Gray teach the limitations of claim 8 as follows:
The blockchain management method according to claim 6; wherein the (6) includes: acquirinq the contract(s) and the input of the contract(s) corresponding to the execution result(s) of the contract(s) from the received block(s) or the ledger storage part by using an identifier(s) of the contract(s) or an identifier(s) of the input of the contract(s) described in the transaction(s) and, executing the contract(s) by using the corresponding contract(s) and the corresponding input of the contract(s).  (Gray; Paras. [0022] & [0059]: Using an identifier of a callback function of the smart contract (i.e. identifier(s) of the contract(s)) in a request for an event by a cryptlet to a cryptodelegate which executes a smart contract (i.e. the contact(s) and the input of the contract(s)) which was previously executed (i.e. execution result(s) of the contract(s) from the received block(s)) and executes the smart contract based on the new event (i.e. executes the contract(s) by using the corresponding contract(s) and the corresponding input of the contract(s)))
The same motivation to combine as in claim 6 is applicable to the instant claim.

Regarding claim 9, Pennanen, Gorman and Gray teach the limitations of claim 6.
Pennanen, Gorman and Gray teach the limitations of claim 9 as follows:
The blockchain management method according to claim 6 further comprising: receiving a transaction(s); and generating a block(s) by grouping a hash value(s) calculated from a last block(s) stored in the ledger storage part and the transaction(s) received.  (Pennanen; Paras. [0012] & [0022]: Transactions and blocks to be added (i.e. receives a transaction(s)) must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. grouping a hash value(s) calculated from a last block(s) stored in the ledger storage part and the transactions(s)) in order to be added by consensus verification of connected peers)

Regarding claim 10, Pennanen teaches the limitations of claim 10 substantially as follows:
A non-transitory computer-readable storage medium storing a program, causing a computer to execute processing for: 
(1) receiving a block(s) including a transaction(s) (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. block(s) including a transaction(s)))
 (2) verifying that the transaction(s) included in the block(s) is valid; (Pennanen; Para. [0012]: Validating transactions and blocks that are received (i.e. verifies that the transaction(s) included in the block(s) is valid))
(3) building a consensus(es) about writing of the block(s) with a different blockchain management apparatus(es) when the transaction(s) included in the block(s) has been verified as being valid; and (Pennanen; Paras. [0006]-[0007], [0012] & [0063]: Achieving verification via consensus (i.e. builds a consensus) for validating received transactions and blocks with peer nodes (i.e. writing of the block(s) with a different blockchain management apparatus(es) when the transaction verification part has verified that the transaction(s) included in the block(s) is valid))
(4) storing the block(s) about which the consensus(es) has been built in a ledger 10Docket No. J-1 9-01 81 storage part; wherein the processing for verifying that the transaction(s) is valid includes: (Pennanen; Para. [0012]: A block chain (i.e. ledger storage part) to which validated blocks and transactions are added which are validated by consensus (i.e. stores the block(s) about which consensus(es) has been built))
Pennanen does not teach the limitations of claim 10 as follows:
transaction(s) including at least one of a contract(s), input to a contract(s), and an execution result(s) of a contract(s); 
 (5) verifying, when the transaction(s) includes a contract(s), a signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in a guarantor information storage section that stores a public key(s) of a guarantor(s) who assures security of a contract(s); and 
(6) verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  
However, in the same field of endeavor, Gorman discloses the limitations of claim 10 as follows:
transaction(s) including at least one of a contract(s), input to a contract(s), and an execution result(s) of a contract(s); (Gorman; Col. 1, Lines 25-30; Col. 4, Lines 3-7: An event, such as a transaction, which triggers a smart contract (i.e. including at least one of a contract(s)))
 (5) verifying, when the transaction(s) includes a contract(s), a signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in a guarantor information storage section that stores a public key(s) of a guarantor(s) who assures security of a contract(s); and (Gorman; Col. 1, Lines 25-30; Col. 5, Lines 16-25 and 29-34: Verifying a published event which may trigger a smart contract (i.e. verifies, when the transaction(s) includes a contract(s)) using a public key of the publisher stored in a certificate which validates the signature of the published event (i.e. signature(s) included in the transaction(s) by using a public key(s) of a guarantor(s) stored in the guarantor information storage section))
Gorman is combinable with Pennanen because both are from the same field of endeavor of securely managing blockchain transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pennanen to incorporate the signature verified transactions and smart contracts as in Gorman in order to improve the security of the 
Pennanen and Gorman do not teach the limitations of claim 10 as follows:
(6) verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  
However, in the same field of endeavor, Gray discloses the limitations of claim 10 as follows:
(6) verifying that, when the transaction(s) includes an execution result(s) of a contract(s), the execution result(s) of the contract(s) included in the transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s).  (Gray; Paras. [0059]: The cryptodelegate includes instructions that receive from code of the contract executing on a virtual machine (i.e. transaction(s) includes an execution result(s) of a contract(s)) an identity of a cryptlet and a requested behavior to be performed by the cryptlet, provide to the cryptlet container service the identity and the requested behavior, receive from the cryptlet container service a response generated by the cryptlet performing the requested behavior, and send to the code of the contract the response, this response is used to verify the response by the cryptodelegate (i.e. transaction(s) is accurate with respect to the corresponding contract(s) and corresponding input of the contract(s)))


Regarding claim 11, Pennanen, Gorman and Gray teach the limitations of claim 10.
Pennanen, Gorman and Gray teach the limitations of claim 11 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10; wherein the (3) includes: comparing a hash value(s) calculated from the received block(s) in accordance with a predetermined rule with a target value(s) given to a system or calculated from a plurality of blocks stored in the ledger storage part and, determining that a consensus(es) has been built with a different blockchain management apparatus(es) when a result(s) of the comparison satisfies a predetermined condition.  (Pennanen; Paras. [0012] & [0022]: A block to be added must include a hash of a previous block of the blockchain (i.e. hash value calculated from the received block(s) in accordance with a predetermined rule with a target value(s) calculated from a plurality of blocks stored in the ledger storage part) a hash of the block itself and a nonce in order to be added by consensus verification of connected peers (i.e. consensus has been built with a different blockchain management apparatus))

Regarding claim 12, Pennanen, Gorman and Gray teach the limitations of claim 10.
Pennanen, Gorman and Gray teach the limitations of claim 12 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10; wherein the (6) includes: acquiring the contract(s) and the input of the contract(s) corresponding to the execution result(s) of the contract(s) from the received block(s) or the ledger storage part by using an identifier(s) of the contract(s) or an identifier(s) of the input of the contract(s) described in the transaction(s) and, executing the contract(s) by using the corresponding contract(s) and the corresponding input of the contract(s).  (Gray; Paras. [0022] & [0059]: Using an identifier of a callback function of the smart contract (i.e. identifier(s) of the contract(s)) in a request for an event by a cryptlet to a cryptodelegate which executes a smart contract (i.e. the contact(s) and the input of the contract(s)) which was previously executed (i.e. execution result(s) of the contract(s) from the received block(s)) and executes the smart contract based on the new event (i.e. executes the contract(s) by using the corresponding contract(s) and the corresponding input of the contract(s)))
The same motivation to combine as in claim 10 is applicable to the instant claim.

Regarding claim 13, Pennanen, Gorman and Gray teach the limitations of claim 10.
Pennanen, Gorman and Gray teach the limitations of claim 13 as follows:
The non-transitory computer-readable storage medium storing a program according to claim 10, further comprising: receiving a transaction(s); and generating a block(s) by grouping a hash value(s) calculated from a last block(s) stored in the ledger storage part and the transaction(s) received. (Pennanen; Paras. [0012] & [0022]: Transactions and blocks to be added (i.e. receives a transaction(s)) must include a hash of a previous block of the blockchain a hash of the block itself and a nonce (i.e. grouping a hash value(s) calculated from a last block(s) stored in the ledger storage part and the transactions(s)) in order to be added by consensus verification of connected peers)

Prior Art Considered But Not Relied Upon
Orsini (US 2017/0103468 A1) which teaches the use of a blockchain ledger for tracking a history of event or transactions for a cryptographically-secure network.
Smith (US 2015/0379510 A1) which teaches a method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438